Citation Nr: 1133662	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability status post total knee replacement.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability from April 24, 2006 to May 6, 2008 and in excess of 30 percent for status post knee replacement from July 1, 2009.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke RO.  During the course of the appeal the Veteran testified at a video conference hearing in January 2010.  A transcript of this hearing is associated with the claims file.  

The Board notes that during the January 2010 hearing, the Veteran's representative expressed his belief that the matter of service connection for an anxiety disorder had been dropped in 2004; however, the record shows that the claim of service connection for a psychiatric disorder to include anxiety was denied by the Board in a December 2006 decision.

The Veteran's request to reopen his claim for service connection for a low back disability to include as secondary to service connected knee disabilities and his claim for a total rating for compensation purposes based on unemployability due to service connected disabilities (TDIU) are the subject of a separate Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required on the increased rating claims for the service-connected bilateral knee disabilities.

In the present case, both knees underwent total knee replacements and are currently evaluated as 30 percent disabling (an earlier 10 percent rating for the right knee disability is also on appeal).

In order to warrant a 60 percent rating status post knee replacement under Code 5055, there must be chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a.

The May 2007 and September 2009 VA examinations are inadequate to rate the knee disabilities, and they do not contain findings that sufficiently address the rating criteria noted above.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this regard, both examiners note that the Veteran reported having pain, weakness, and an inability to stand for more than a few minutes or to walk more than a few yards.  Objectively, it was also noted he could not walk long distances and that he used a wheelchair or motorized scooter at times to get around.  He also took oxycodone every 6 hours for pain.  Neither examiner specifically indicated the severity of the Veteran's pain or weakness.

Notably, the Veteran also underwent a February 2009 VA examination for the now service-connected low back disability that contained general findings and limitations similar to those noted in the knee examinations.

Given that the examiners did not discuss the severity of the Veteran's bilateral knee pain and weakness, indicate to what degree the left and/or right knee disabilities caused his significantly limited ambulation, or state whether such limitation was due to his back disability, a more detailed examination is required.  

Further, all ongoing treatment records for the bilateral knee disabilities since April 2007 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA treatment records dated from April 2007 to the present related to the Veteran's service-connected bilateral knee disabilities and associate those records with the claims folder.

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to determine the severity of the service-connected bilateral knee disabilities.

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report.  All necessary tests should be conducted.

The VA examiner should report all findings regarding each knee to include identifying the range of motion in degrees.  The examiner must also comment on whether each service-connected knee disability is manifested by severe painful motion or weakness in the corresponding extremities.  The examiner should also opine to what degree each service-connected knee disability contributes to or causes the Veteran's limited ability to ambulate.

The examiner should be advised that in addition to the service-connected bilateral knee and low back disabilities, the Veteran also has a service-connected heart disability diagnosed as trace mitral and tricuspid regurgitation.  Based on a review of the record and the Veteran's assertions, the examiner must opine, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, whether his service-connected disabilities at least as likely as not (50 percent probability or more) preclude him from performing substantially gainful employment consistent with his education and work experience.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

3.  Following such development, the RO should review and readjudicate the claims for increased ratings for his knee disabilities.  See 38 C.F.R. § 4.2 (If the findings on an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If any such action does not resolve the claim, the RO shall issue the Veteran and his agent a supplemental statement of the case.  They should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


